Citation Nr: 1743105	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  13-29 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a bilateral shoulder disability.

2.  Entitlement to service connection for a bilateral hand disability.

3.  Entitlement to service connection for a bilateral foot disorder.

4.  Entitlement to service connection for a bilateral leg disability, to include peripheral neuropathy.

5.  Entitlement to an initial rating in excess of 30 percent for a cervical spine disability.

6.  Entitlement to an initial rating in excess of 40 percent for a lumbar spine disability.  




ATTORNEY FOR THE BOARD

M. Yacoub, Associate Counsel 


INTRODUCTION

The Veteran had active naval service from March 1984 to March 2004, to include service in Southwest Asia. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi. 

The Board notes that the Veteran perfected an appeal of the denial of entitlement to service connection for right ear hearing loss disability.  However, in a February 2016 rating decision, the Veteran was granted entitlement to service connection for right ear hearing loss disability.  That constitutes a full grant of the benefit sought on appeal as there is no indication from the record that the Veteran disagreed with either the effective date or the rating assigned in the February 2016 decision.  Therefore, the Board has limited its consideration accordingly.  


FINDINGS OF FACT

1.  A bilateral shoulder disability is presumed to be etiologically related to the Veteran's service in Southwest Asia. 

2.  A bilateral hand disability is presumed to be etiologically related to the Veteran's service in Southwest Asia.

3.  A bilateral foot disability is presumed to be etiologically related to the Veteran's service in Southwest Asia.

4.  A bilateral leg disability, to include peripheral neuropathy, is presumed to be etiologically related to the Veteran's service in Southwest Asia. 

5.  For the entire period on appeal, the Veteran's neck disability has been manifested by flexion limited to 15 degrees at worst; pain; and lack of endurance.

6.  For the entire period on appeal, the Veteran's low back disability has been manifested by painful motion and thoracolumbar spine flexion limited to, at worst, 30 degrees. 


CONCLUSIONS OF LAW

1.  Bilateral shoulder pain is presumed to have been incurred in active service.  38 U.S.C. §§ 1101, 1110, 1112, 1131, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.317 (2017). 

2.  Bilateral hand pain is presumed to have been incurred in active service.  38 U.S.C. §§ 1101, 1110, 1112, 1131, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.317 (2017).

3.  Bilateral foot pain is presumed to have been incurred in active service.  38 U.S.C. §§ 1101, 1110, 1112, 1131, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.317 (2017).

4.  Bilateral leg pain, to include peripheral neuropathy, is presumed to have been incurred in active service.  38 U.S.C. §§ 1101, 1110, 1112, 1131, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.317 (2017). 

5.  The criteria for a rating in excess of 30 percent for a cervical spine disability have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5237-5243 (2017). 

6.  The criteria for a rating in excess of 40 percent for a lumbar spine disability have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5237-5243 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for Bilateral Shoulder, Hand, Foot, and Leg Disabilities

The Veteran asserts that he has bilateral shoulder, hand, foot, and leg disabilities as a result of his active service.  Further review of the record shows that the Veteran had service in Southwest Asia, to include service in Kuwait for over 2 years.  

Service treatment records (STRs) show that the Veteran repeatedly sought out treatment for shoulder, hand, foot, and leg pain while in active service.  While STRs do not show a diagnosis of any specific disabilities, the Veteran's complaints and treatment for pain were remarkably well documented. 

At February 2013 and May 2017 VA examinations, the Veteran reported that he continued to experience pain in his shoulders, hands, feet, and legs and that he had those symptoms since active service.  Based on the examination results and diagnostic testing, both examiners concluded that there were no diagnoses that could be made regarding the Veteran's shoulders, hands, feet, or legs; as there was no pathology to present or render a diagnosis.

In sum, the Veteran had service in Southwest Asia, he has consistently reported bilateral shoulder, hand, foot, and leg pain while in service and continuously since his separation from service.  VA examiners have found that there is no pathology present to support a diagnosis for any of those disabilities.  His shoulder, hand, foot and leg disabilities are manifested by pain.  

Therefore, the Board finds that the evidence for and against the claims is at least in equipoise and reasonable doubt must be resolved in favor of the Veteran.  Accordingly, the Board finds that entitlement to service connection for bilateral shoulder, hand, foot, and leg disabilities is warranted.  38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Increased Rating for a Cervical Spine Disability

The Veteran has asserted that the symptoms of his neck disability are worse than those which are contemplated by the currently assigned rating. 

At a July 2010 VA examination, the Veteran reported that he experienced neck stiffness daily, and that his neck pain had been gradually worsening over time.  The Veteran reported it as a constant neck ache with occasionally sharp pains, accompanied by a grinding sound from his neck.  The Veteran rated his pain as a 3 out of 10 in intensity daily, but that it sometimes reached 7 out of 10.  He explicitly denied any radiation to his extremities and stated that some days he could walk half of a mile without any neck pain.  He reported episodic flare-ups, and denied using any assistive devices.  The Veteran denied any incapacitating episodes.  The examiner noted that the Veteran was independent in all activities of daily living. 

Upon physical examination, there were no external injuries or deformities of the cervical spine noted.  An X-ray was conducted which revealed minimal degenerative changes at C4-5, but no instability was demonstrated.  The examiner noted no radiculopathy and no functional limitations.  Cervical spine range of motion after three repetitions were flexion to 40 degrees, extension to 25 degrees, right lateral flexion to 24 degrees, left lateral flexion to 26 degrees, right lateral rotation to 28 degrees, and left lateral rotation to 35 degrees.  The examiner noted pain with motion, but there was no additional limitation of motion with repetition.  The examiner also noted tenderness to palpation of the cervical spine, but an absence of edema, erythema, warmth, or crepitus.  The examiner further noted that the Veteran exerted suboptimal effort. 

At a February 2013 VA examination, the examiner asked the Veteran what had changed since his 2010 VA examination, to which the Veteran responded "I don't know how to answer that."  He went on to state that his neck hurt more often and with more intense pain daily, relieved only by prescribed narcotics.  The Veteran reported flare-ups approximately 10 days per month which would last between 2 days and 2 weeks, with pain increasing to 10 out of 10 in intensity.  

Upon physical examination, range of motion measurements were flexion to 20 degrees, extension to 30 degrees, right lateral flexion to 30 degrees, left lateral flexion to 20 degrees, right lateral rotation to 20 degrees, and left lateral rotation to 40 degrees.  There was no objective evidence of painful motion at any degree.  The examiner noted that the Veteran's range of motion measurements were affected by lack of effort and hypersensitivity.  The examiner also noted that there was no change in range of motion after repetitive use testing, and no additional functional loss.  There was no localized tenderness or pain to palpation, no guarding, no muscle spasm, and no muscle atrophy.  

A November 2016 treatment note by the Veteran's neurosurgeon showed the Veteran complaining of pain, to which the treatment provider opined that he found nothing objectively to explain the Veteran's reported symptoms after evaluating recent MRIs of the Veteran's spine.

 At a May 2017 VA examination, the Veteran reported daily pain in his neck, and described the pain as either dull or sharp.  The Veteran rated his pain as 5 out of 10 in intensity.  The Veteran reported flare-ups daily, adding that the length and intensity varied, and that nothing relieved his pain.  

Upon physical examination, range of motion measurements were flexion to 10 degrees, extension to 5 degrees, right lateral flexion to 0 degrees, left lateral flexion to 0 degrees, right lateral rotation to 30 degrees, and left lateral rotation to 35 degrees.  The examiner noted that the Veteran's range of motion measurements were once again affected by effort, exaggerated behavior, and hypersensitivity; and that the Veteran refused to attempt right and left lateral flexion range of motion testing.  The examiner noted no objective evidence of pain on examination, no evidence of pain with weight bearing, and that there was no additional loss of function of range of motion after repetitive use testing. 

A review of the record shows that the Veteran receives VA treatment for various disabilities.  However, there is no evidence of record in the VA treatment notes indicating that the Veteran has limitation of motion of the cervical spine that is more severe than that noted in the various VA examination reports of record.

The Board finds that the Veteran is not entitled to a rating in excess of 30 percent for his cervical spine disability.  In this regard, there is no indication from the record that the Veteran has ankylosis of the spine.  In fact, the Board notes that the additional limitation the Veteran experiences due to pain on repetition was accounted for by the VA examiners when determining the Veteran's range of motion, even after accounting for the Veteran's suboptimal effort and exaggerations during examinations.  38 C.F.R. § 4.40, 4.45 (2017).  There is no other evidence showing that the Veteran has more limitation of motion than that found at his VA examinations, nor is there any evidence suggesting ankylosis of the cervical spine.   Thus with consideration of all pertinent disability factors, there remains no appropriate basis for assigning a schedular rating in excess of 30 percent for functional impairment of the cervical spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5237-5243 (2017).

Consideration has been given to assigning a rating under Diagnostic Code 5243, for degenerative disc disease (DDD) based on incapacitating episodes rather than limitation of motion.  However, there is no indication that the Veteran experiences incapacitating episodes requiring medically prescribed bed rest.  Therefore, a rating based on incapacitating episodes is not warranted.  38 C.F.R. § 4.71a (2017).

Consideration has been given to assigning staged ratings.  However, at no time during the period in question has the disability warranted a higher schedular rating than that assigned.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Accordingly, the Board finds that the preponderance of the evidence is against the claim and entitlement to an initial rating in excess of 30 percent for the Veteran's neck disability is not warranted.  38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Increased Rating for a Lumbar Spine Disability 

The Veteran has asserted that the symptoms of his low back disability are worse than those which are contemplated by the currently assigned rating. 

At a July 2010 VA examination, the Veteran reported experiencing back spasms that had increased in intensity over time.  He elaborated by stating it began as once per month, but that the pain had now increased to daily, constant pain.  The Veteran rated the pain as a 2 to 3 out of 10 in intensity.  He further reported stiffness, weakness, and very limited mobility due to pain.  The Veteran added that pain was worse in the morning, but present throughout the entire day.  The Veteran reported being able to walk only approximately 1/4 of a mile and stand only 15-20 minutes, before experiencing pain so severe that it required him to stop.  He also reported using a cane as an assistive device, but did not have it with him at the examination.  The Veteran reported experiencing flare-ups approximately 4 or 5 times per month. 

Upon physical examination, range of motion measurements were flexion to 40 degrees, extension to 15 degrees, right lateral flexion to 12 degrees, left lateral flexion to 20 degrees, right lateral rotation to 28 degrees, and left lateral rotation to 30 degrees.  Suboptimal effort was noted by the examiner on behalf of the Veteran.  There was no edema, erythema, warmth or crepitus present on examination.  DDD was diagnosed, with mild functional limitations and without evidence of radiculopathy. 

At a February 2013 VA examination, the Veteran reported that his back spasms had increased and that he was followed by pain management for his disability and was prescribed narcotics.  The Veteran reported receiving a steroid injection one year prior, but that there was no improvement.  He reported daily pain, with 7 out of 10 in intensity, and with narcotics providing some relief.  The Veteran also reported flare-ups occurring 10-20 days per month, with the pain intensity rising to 10 out of 10.  He denied any other symptoms.

Upon physical examination, range of motion measurements were right lateral flexion to 30 degrees or greater, left lateral flexion to 30 degrees or greater, right lateral rotation to 30 degrees or greater, and left lateral rotation to 30 degrees or greater.  There was no objective evidence of pain on motion.  The examiner noted that the Veteran refused to complete testing for forward flexion range of motion testing, noting an inability to complete the testing.  The examiner, however, went on to state that the Veteran had no difficulty sitting in a chair which required a 90 degree flexion of the spine, and noted that the Veteran's range of motion measurements were all greatly affected by suboptimal effort and hypersensitivity.  The examiner noted no change in range of motion after repetitive use testing, no guarding, no muscle spasms, no radiculopathy, and no apparent use of assistive devices.  

At a May 2017 VA examination, the Veteran reported muscle spasms, pain, and weakness of lower extremities.  The Veteran rated his pain as 5 out of 10 in intensity, and that he obtained relief by using marijuana.  He also reported recent treatment with acupuncture and cupping, which were helpful.  The Veteran reported flare-ups daily, and stated that time and intensity varied.  

Upon physical examination, range of motion measurements were flexion to 0 degrees, extension to 10 degrees, right lateral flexion to 10 degrees, left lateral flexion to 10 degrees, right lateral rotation to 5 degrees, and left lateral rotation to 30 degrees.  The examiner once again noted that the range of motion measurements were affected by exaggerated behavior and hypersensitivity on the part of the Veteran.  The examiner noted that for reasons unknown, the Veteran once again refused to perform forward flexion testing.  The examiner noted that there was no evidence of pain on weight-bearing, no pain noted on examination, and no evidence of localized tenderness or pain on palpation of the joints or associated soft tissue.  There was no radiculopathy, no ankylosis, and no intervertebral disc syndrome.  

A review of the record shows that the Veteran receives treatment at the VA Medical Center and from private providers for various disabilities, to include his low back disability.  There is no indication from the treatment notes of record showing that the Veteran has symptoms worse than those reported at his various VA examinations, to include additional limitation of motion.

The Board finds that the Veteran is not entitled to a rating in excess of 40 percent for his low back disability.  While the Veteran has been noted to have significant limitation of thoracolumbar spine movement, there is no indication that ankylosis of the thoracolumbar spine or of the whole spine is present.  Furthermore, given the Veteran's lack of cooperation with examinations and that every examiner has noted affected range of motion measurements due to the Veteran's exaggeration and hypersensitivity, assignment of a higher rating would not be appropriate.  Therefore, the Board finds that a rating in excess of 40 percent is not warranted.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2017).

The Board notes that the additional limitation the Veteran reportedly experiences due to pain following repetition has been considered.  Additionally, the Veteran has specifically stated he does not experience incapacitating episodes.   38 C.F.R. § 4.40, 4.45 (2017).  There is no other evidence showing that the Veteran has more limitation of motion than that found at his VA examinations or that he has ankylosis of the spine, even during periods of flare-up.  Thus, with consideration of all pertinent disability factors, there remains no appropriate basis for assigning a schedular rating in excess of 40 percent for functional impairment of the Veteran's low back.

Consideration has been given to assigning a rating under Diagnostic Code 5243 based on incapacitating episodes rather than limitation of motion.  However, there is no indication that the Veteran experiences incapacitating episodes requiring medically prescribed bed rest.  He specifically denied incapacitating episodes in the VA examination reports of record.  Therefore, a rating based on incapacitating episodes is not warranted.  38 C.F.R. § 4.71a (2017).

Consideration has been given to assigning staged ratings.  However, at no time during the period in question has the disability warranted a higher schedular rating than that assigned.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of a rating in excess of 40 percent for any period on appeal, and that the claim must therefore be denied.  38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Entitlement to service connection for a bilateral shoulder disability is granted.

Entitlement to service connection for a bilateral hand disability is granted.

Entitlement to service connection for a bilateral foot disability is granted.

Entitlement to a bilateral leg disability, to include peripheral neuropathy, is granted.

Entitlement to an initial rating in excess of 30 percent for a cervical spine disability is denied. 

Entitlement to an initial rating in excess of 40 percent for a lumbar spine disability is denied. 


____________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


